                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 1 of 15



                                                                                          1   Michael Zoldan; AZ Bar No. 028128
                                                                                          2   Jason Barrat; AZ Bar No. 029086
                                                                                              ZOLDAN LAW GROUP, PLLC
                                                                                          3   14500 N. Northsight Blvd., Suite 133
                                                                                              Scottsdale, AZ 85260
                                                                                          4   Tel & Fax: 480.442.3410
                                                                                          5   mzoldan@zoldangroup.com
                                                                                              jbarrat@zoldangroup.com
                                                                                          6
                                                                                              Attorneys for Plaintiffs
                                                                                          7
                                                                                          8
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                          9
                                                                                         10                                  DISTRICT OF ARIZONA

                                                                                         11
ZOLDAN LAW GROUP, PLLC




                                                                                              Johnathan Garcia, an Arizona resident;                        Case No.
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                              and Brian Garcia, an Arizona resident;
                                                                                         12
                                                                                         13                        Plaintiffs,
                                                                                                                                                  VERIFIED COMPLAINT
                                                                                         14          v.
                                                                                         15   Elite Property Service, LLC, an Arizona
                                                                                              company; A. Jared McCabe, an Arizona
                                                                                         16
                                                                                              resident; and Jordyne McCabe, an
                                                                                         17   Arizona resident                                      (Jury Trial Requested)
                                                                                         18
                                                                                                                   Defendants.
                                                                                         19
                                                                                         20          Plaintiffs Johnathan Garcia and Brian Garcia, for their Verified Complaint against
                                                                                         21
                                                                                              Defendants Elite Property Service, LLC (“Elite Property”); A. Jared McCabe; and
                                                                                         22
                                                                                              Jordyne McCabe, hereby allege as follows:
                                                                                         23
                                                                                         24                                      NATURE OF THE CASE

                                                                                         25          1.     Plaintiffs bring this action against Defendants for their unlawful failure to
                                                                                         26
                                                                                              pay minimum wage and overtime in violation of the Fair Labor Standards Act, 29 U.S.C.
                                                                                         27
                                                                                              §§ 201-219 (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage
                                                                                         28
                                                                                              Statute”); and failure to make timely payment of wages under the Arizona Wage Statute,
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 2 of 15



                                                                                          1   A.R.S. §§ 23-350 – 23-355 (“Arizona Wage Statute”).
                                                                                          2
                                                                                                     2.     This action is also brought to recover overtime and minimum wage
                                                                                          3
                                                                                              compensation, liquidated damages, treble damages, unpaid wages, and statutory penalties
                                                                                          4
                                                                                          5   resulting from Defendants’ violations of the FLSA, Arizona Minimum Wage Statute, and

                                                                                          6   Arizona Wage Statute.
                                                                                          7
                                                                                                                           JURISDICTION AND VENUE
                                                                                          8
                                                                                                     3.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                                          9
                                                                                         10   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11          4.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                         13
                                                                                              state of Arizona.
                                                                                         14
                                                                                         15          5.     Plaintiffs were employed by Defendants in this District.

                                                                                         16                                           PARTIES
                                                                                         17
                                                                                                     6.     At all relevant times to the matters alleged herein, Plaintiff Johnathan Garcia
                                                                                         18
                                                                                              resided in the District of Arizona.
                                                                                         19
                                                                                         20          7.     Plaintiff Johnathan Garcia was a full-time employee of Defendants from on

                                                                                         21   or around May 11, 2021, and is still currently employed.
                                                                                         22
                                                                                                     8.     At all relevant times, Plaintiff Johnathan Garcia was an employee of
                                                                                         23
                                                                                              Defendants as defined by 29 U.S.C. § 203(e)(1).
                                                                                         24
                                                                                         25          9.      At all relevant times, Plaintiff Johnathan Garcia was an employee of

                                                                                         26   Defendants as defined by A.R.S. § 23-362(A).
                                                                                         27
                                                                                                     10.    At all relevant times, Plaintiff Johnathan Garcia was an employee of
                                                                                         28
                                                                                              Defendants as defined by A.R.S. § 23-350(2).
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 3 of 15



                                                                                          1          11.        At all relevant times to the matters alleged herein, Plaintiff Brian Garcia
                                                                                          2
                                                                                              resided in the District of Arizona.
                                                                                          3
                                                                                                     12.        Plaintiff Brian Garcia was a full-time employee of Defendants from on or
                                                                                          4
                                                                                          5   around June 14, 2021, and is still currently employed.

                                                                                          6          13.        At all relevant times, Plaintiff Brian Garcia was an employee of Defendants
                                                                                          7
                                                                                              as defined by 29 U.S.C. § 203(e)(1).
                                                                                          8
                                                                                                     14.        At all relevant times, Plaintiff Brian Garcia was an employee of Defendants
                                                                                          9
                                                                                         10   as defined by A.R.S. § 23-362(A).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11          15.        At all relevant times, Plaintiff Brian Garcia was an employee of Defendants
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              as defined by A.R.S. § 23-350(2)
                                                                                         13
                                                                                                     16.        Defendant Elite Property is a company authorized to do business in Arizona.
                                                                                         14
                                                                                         15          17.        Defendant Elite Property is Plaintiffs’ employer as defined by 29 U.S.C. §

                                                                                         16   203(d).
                                                                                         17
                                                                                                     18.        Defendant Elite Property is Plaintiffs’ employer as defined by A.R.S. § 23-
                                                                                         18
                                                                                              362(B).
                                                                                         19
                                                                                         20          19.        Defendant Elite Property is Plaintiffs’ employer as defined by A.R.S. § 23-

                                                                                         21   350(3).
                                                                                         22
                                                                                                     20.        Defendant A. Jared McCabe is an Arizona resident.
                                                                                         23
                                                                                                     21.        Defendant A. Jared McCabe directly caused events to take place giving rise
                                                                                         24
                                                                                         25   to this action.

                                                                                         26          22.        Defendant A. Jared McCabe is the owner of Elite Property.
                                                                                         27
                                                                                                     23.        Defendant A. Jared McCabe is a manager of Elite Property.
                                                                                         28
                                                                                                     24.        Defendant A. Jared McCabe is a member of Elite Property.
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 4 of 15



                                                                                          1          25.    Defendant A. Jared McCabe is an employer of Elite Property.
                                                                                          2
                                                                                                     26.    Defendant A. Jared McCabe has been at all relevant times Plaintiffs’
                                                                                          3
                                                                                              employer as defined by 29 U.S.C. § 203(d).
                                                                                          4
                                                                                          5          27.    Defendant A. Jared McCabe has been at all relevant times Plaintiffs’

                                                                                          6   employer as defined by A.R.S. § 23-362(B).
                                                                                          7
                                                                                                     28.    Defendant A. Jared McCabe has been at all relevant times Plaintiffs’
                                                                                          8
                                                                                              employer as defined by A.R.S. § 23-350(3).
                                                                                          9
                                                                                         10          29.    The FLSA defines “employer” as any individual who acts directly or
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11   indirectly in the interest of an employer in relation to an employee. Therefore, under the
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              FLSA, Defendant A. Jared McCabe is an employer.
                                                                                         13
                                                                                                     30.    Defendant A. Jared McCabe had the authority to fire employees.
                                                                                         14
                                                                                         15          31.    Defendant A. Jared McCabe has/had the authority to hire and/or fire

                                                                                         16   Plaintiffs.
                                                                                         17
                                                                                                     32.    Defendant A. Jared McCabe supervised and controlled Plaintiffs’ work
                                                                                         18
                                                                                              schedules or the conditions of Plaintiffs’ employment.
                                                                                         19
                                                                                         20          33.    Plaintiffs would text Defendant A. Jared McCabe to obtain addresses for

                                                                                         21   work sites.
                                                                                         22
                                                                                                     34.    Defendant A. Jared McCabe determined the rate and method of Plaintiffs’
                                                                                         23
                                                                                              payment of wages.
                                                                                         24
                                                                                         25          35.    Defendant A. Jared McCabe paid Plaintiffs via Zelle or by handwritten

                                                                                         26   checks.
                                                                                         27
                                                                                                     36.    As a person who acted in the interest of the previously identified corporate
                                                                                         28
                                                                                              entity in relation to the company’s employees, Defendant A. Jared McCabe is subject to
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 5 of 15



                                                                                          1   individual and personal liability under the FLSA.
                                                                                          2
                                                                                                        37.     Defendant Jordyne McCabe is an Arizona resident.
                                                                                          3
                                                                                                        38.     Upon reasonable belief, during Plaintiffs’ employment with Defendants,
                                                                                          4
                                                                                          5   Defendant Jordyne McCabe and Defendant A. Jared McCabe were legally married.

                                                                                          6             39.     Defendant Jordyne McCabe and Defendant A. Jared McCabe have caused
                                                                                          7
                                                                                              events to take place giving rise to this action as to which their marital community is fully
                                                                                          8
                                                                                              liable.
                                                                                          9
                                                                                         10             40.     Under the principle of marital community property, all actions by one
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11   individual are imputed on the marital community property.
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                                        41.     Defendant Jordyne McCabe directly caused events to take place giving rise
                                                                                         13
                                                                                              to this action.
                                                                                         14
                                                                                         15             42.     Defendant Jordyne McCabe is the owner of Elite Property.

                                                                                         16             43.     Defendant Jordyne McCabe is a manager of Elite Property.
                                                                                         17
                                                                                                        44.     Defendant Jordyne McCabe is a member of Elite Property.
                                                                                         18
                                                                                                        45.     Defendant Jordyne McCabe is an employer of Elite Property.
                                                                                         19
                                                                                         20             46.     Defendant Jordyne McCabe has been at all relevant times Plaintiffs’

                                                                                         21   employer as defined by 29 U.S.C. § 203(d).
                                                                                         22
                                                                                                        47.     Defendant Jordyne McCabe has been at all relevant times Plaintiffs’
                                                                                         23
                                                                                              employer as defined by A.R.S. § 23-362(B).
                                                                                         24
                                                                                         25             48.     Defendant Jordyne McCabe has been at all relevant times Plaintiffs’

                                                                                         26   employer as defined by A.R.S. § 23-350(3).
                                                                                         27
                                                                                                        49.     The FLSA defines “employer” as any individual who acts directly or
                                                                                         28
                                                                                              indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 6 of 15



                                                                                          1   FLSA, Defendant Jordyne McCabe is an employer.
                                                                                          2
                                                                                                     50.    Plaintiffs further informed, believe, and thereon alleges that each of the
                                                                                          3
                                                                                              Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                          4
                                                                                          5   as alleged herein.

                                                                                          6          51.     Defendants, and each of them, are sued in both their individual and corporate
                                                                                          7
                                                                                              capacities.
                                                                                          8
                                                                                                     52.    Defendants are jointly and severally liable for the injuries and damages
                                                                                          9
                                                                                         10   sustained by Plaintiffs.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11          53.    Upon information and reasonable belief, Plaintiffs, in their work for
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              Defendants, were employed by an enterprise engaged in commerce that had or will have
                                                                                         13
                                                                                              annual gross sales of at least $500,000 in 2021.
                                                                                         14
                                                                                         15          54.    At all relevant times, Plaintiffs, in their work for Defendants, were engaged

                                                                                         16   in commerce or the production of goods for commerce.
                                                                                         17
                                                                                                     55.    At all relevant times, Plaintiffs, in their work for Defendants, were engaged
                                                                                         18
                                                                                              in interstate commerce.
                                                                                         19
                                                                                         20          56.    Plaintiffs, in their work for Defendants, regularly handled goods produced

                                                                                         21   and transported in interstate commerce.
                                                                                         22
                                                                                                     57.    Plaintiffs used the application WhatsApp for communication.
                                                                                         23
                                                                                                     58.    Plaintiffs are covered employees under individual coverage.
                                                                                         24
                                                                                         25          59.    Plaintiffs are covered employees under enterprise coverage.

                                                                                         26                                 FACTUAL ALLEGATIONS
                                                                                         27
                                                                                                     60.    The entity Defendant is a construction company.
                                                                                         28
                                                                                                     61.    On or around May 11, 2021, Plaintiff Johnathan Garcia commenced
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 7 of 15



                                                                                          1   employment with Defendants as a painter.
                                                                                          2
                                                                                                    62.    On or around June 14, 2021, Plaintiff Brian Garcia commenced employment
                                                                                          3
                                                                                              with Defendants as a painter.
                                                                                          4
                                                                                          5         63.    Plaintiffs’ primary job duties included painting and other handyman duties.

                                                                                          6         64.    From on or around May 11, 2021 to the present, Plaintiff Johnathan Garcia
                                                                                          7
                                                                                              was supposed to be paid $25.00 an hour.
                                                                                          8
                                                                                                    65.    From on or around June 14, 2021 to the present, Plaintiff Brian Garcia was
                                                                                          9
                                                                                         10   supposed to be paid $25.00 an hour
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11         66.    Plaintiffs are non-exempt employees.
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                                    67.    Plaintiffs, to this day, have not received wages for the work they performed.
                                                                                         13
                                                                                                    68.    Plaintiff Johnathan Garcia estimates that he is owed approximately $2,000 in
                                                                                         14
                                                                                         15   unpaid back wages.

                                                                                         16         69.    Plaintiff Brian Garcia estimates that he is owed approximately $1,800 in
                                                                                         17
                                                                                              unpaid back wages.
                                                                                         18
                                                                                                    70.    On or around June 30, 2021, Plaintiffs received checks from Defendants that
                                                                                         19
                                                                                         20   bounced.

                                                                                         21         71.    Defendants failed to properly compensate Plaintiff Johnathan Garcia for all
                                                                                         22
                                                                                              his overtime and regular hours.
                                                                                         23
                                                                                                    72.    Plaintiff Johnathan Garcia worked in excess of 40 hours and was not
                                                                                         24
                                                                                         25   provided with the required one and one-half times pay premium as required by the FLSA

                                                                                         26   for all his worked overtime hours.
                                                                                         27
                                                                                                    73.    For example, during workweek of May 12, 2021, Plaintiff Johnathan Garcia
                                                                                         28
                                                                                              estimates that he worked around 47 hours during that period, and did not receive any wages
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 8 of 15



                                                                                          1   for that time period.
                                                                                          2
                                                                                                       74.   Defendants failed to properly compensate Plaintiff Brian Garcia for all his
                                                                                          3
                                                                                              overtime and regular hours.
                                                                                          4
                                                                                          5            75.   Plaintiff Brian Garcia worked in excess of 40 hours and was not provided

                                                                                          6   with the required one and one-half times pay premium as required by the FLSA for all his
                                                                                          7
                                                                                              worked overtime hours.
                                                                                          8
                                                                                                       76.   For example, during the work week of June 28, 2020, Plaintiff Brian Garcia
                                                                                          9
                                                                                         10   estimates that he worked around 47 hours during that period, and did not receive any wages
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11   for that time period.
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                                       77.   Defendants were aware that Plaintiffs’ working hours exceeded 40 hours,
                                                                                         13
                                                                                              and required them to work overtime as a condition of their employment.
                                                                                         14
                                                                                         15            78.   Defendants wrongfully withheld wages from Plaintiffs by failing to pay all

                                                                                         16   wages due on their next paycheck.
                                                                                         17
                                                                                                       79.   Defendants refused and/or failed to properly disclose or apprise Plaintiffs of
                                                                                         18
                                                                                              their rights under the FLSA.
                                                                                         19
                                                                                         20            80.   Defendants failed to post and keep posted in a conspicuous place the required

                                                                                         21   poster / notice explaining their employee rights under the FLSA pursuant to 29 C.F.R. §
                                                                                         22
                                                                                              516.4.
                                                                                         23
                                                                                                       81.   Defendants’ failure and/or refusal to compensate Plaintiffs at the rates and
                                                                                         24
                                                                                         25   amounts required by the FLSA were willful.

                                                                                         26                                  COUNT I
                                                                                                       (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                         27
                                                                                         28            82.   Plaintiffs incorporate by reference all of the above allegations as though fully

                                                                                              set forth herein.
                                                                                                 Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 9 of 15



                                                                                          1           83.   At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                          2
                                                                                              meaning of the FLSA.
                                                                                          3
                                                                                                      84.   Plaintiffs were employees entitled to the statutorily mandated minimum
                                                                                          4
                                                                                          5   wage.

                                                                                          6           85.   Defendants have intentionally failed and/or refused to pay Plaintiffs
                                                                                          7
                                                                                              minimum wage according to the provisions of the FLSA.
                                                                                          8
                                                                                                      86.   As a direct result of Defendants’ violations of the FLSA, Plaintiffs have
                                                                                          9
                                                                                         10   suffered damages by not receiving any compensation in accordance with 29 U.S.C.§ 206.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11           87.   In addition to the amount of unpaid minimum wages owed to Plaintiffs, they
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              are entitled to recover an additional equal amount as liquidated damages pursuant to 29
                                                                                         13
                                                                                              U.S.C. § 216(b).
                                                                                         14
                                                                                         15           88.   Defendants’ actions in failing to compensate Plaintiffs, in violation of the

                                                                                         16   FLSA, were willful.
                                                                                         17
                                                                                                      89.   Defendants knew Plaintiffs were not being compensated full minimum
                                                                                         18
                                                                                              wages for time worked.
                                                                                         19
                                                                                         20           90.   Defendants knew their failure to pay minimum wage was a violation of the

                                                                                         21   FLSA.
                                                                                         22
                                                                                                      91.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                         23
                                                                                                      92.   Plaintiffs are also entitled to an award of attorneys’ fees and other statutory
                                                                                         24
                                                                                         25   damages pursuant to 29 U.S.C. § 216(b).

                                                                                         26                              COUNT II
                                                                                                  (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                         27
                                                                                                                        STATUTE)
                                                                                         28
                                                                                                      93.   Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                                Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 10 of 15



                                                                                          1   set forth herein.
                                                                                          2
                                                                                                       94.    At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                          3
                                                                                              meaning of the Arizona Minimum Wage Statute.
                                                                                          4
                                                                                          5            95.    Defendants intentionally failed and/or refused to pay Plaintiffs full minimum

                                                                                          6   wages according to the provisions of the Arizona Minimum Wage Statute.
                                                                                          7
                                                                                                       96.    In addition to the amount of unpaid minimum wage owed to Plaintiffs, they
                                                                                          8
                                                                                              are entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                          9
                                                                                         10   pursuant to A.R.S. § 23-364(g).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11            97.    Plaintiffs are also entitled to an award of attorneys’ fees and costs pursuant
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              to A.R.S. § 23-364(g).
                                                                                         13
                                                                                                                            COUNT III
                                                                                         14            (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)
                                                                                         15
                                                                                                       98.    Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                         16
                                                                                              set forth herein.
                                                                                         17
                                                                                         18            99.    At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                         19   meaning of the FLSA.
                                                                                         20
                                                                                                       100.   Plaintiffs were employees entitled to the statutorily mandated overtime
                                                                                         21
                                                                                              wages.
                                                                                         22
                                                                                         23            101.   Defendants have intentionally failed and/or refused to pay Plaintiffs’

                                                                                         24   overtime wages according to the provisions of the FLSA.
                                                                                         25
                                                                                                       102.   As a direct result of Defendants’ violations of the FLSA, Plaintiffs have
                                                                                         26
                                                                                              suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                         27
                                                                                         28            103.   In addition to the amount of unpaid overtime wages owed to Plaintiffs, they

                                                                                              are entitled to recover an additional equal amount as liquidated damages pursuant to 29
                                                                                                Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 11 of 15



                                                                                          1   U.S.C. § 216(b).
                                                                                          2
                                                                                                      104.   Defendants’ actions in failing to compensate Plaintiffs, in violation of the
                                                                                          3
                                                                                              FLSA, were willful.
                                                                                          4
                                                                                          5           105.   Defendants knew Plaintiffs were not being compensated overtime for time

                                                                                          6   worked in excess of 40 hours in a given workweek and failed to pay proper overtime wages.
                                                                                          7
                                                                                                      106.   Defendants knew their failure to pay overtime wages was a violation of the
                                                                                          8
                                                                                              FLSA.
                                                                                          9
                                                                                         10           107.   Defendants have not made a good faith effort to comply with the FLSA.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11           108.   Plaintiffs are also entitled to an award of attorneys’ fees, costs, and other
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                              statutory damages pursuant to 29 U.S.C. § 216(b).
                                                                                         13
                                                                                         14                             COUNT IV
                                                                                         15     (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)

                                                                                         16           109.   Plaintiffs incorporate by reference all of the above allegations as though fully
                                                                                         17
                                                                                              set forth herein.
                                                                                         18
                                                                                                      110.   At all relevant times, Plaintiffs were employed by Defendants within the
                                                                                         19
                                                                                         20   meaning of the Arizona Wage Statute.

                                                                                         21           111.   Defendants were aware of their obligation to pay timely wages pursuant to
                                                                                         22
                                                                                              A.R.S. § 23-351.
                                                                                         23
                                                                                                      112.   Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                         24
                                                                                         25   pay all wages due to Plaintiffs.

                                                                                         26           113.   Defendants failed to timely pay Plaintiffs their wages due without a good
                                                                                         27
                                                                                              faith basis for withholding the wages.
                                                                                         28
                                                                                                      114.   Defendants have willfully failed and refused to timely pay wages due to
                                                                                                Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 12 of 15



                                                                                          1   Plaintiffs.
                                                                                          2
                                                                                                     115.   As a result of Defendants' unlawful acts, Plaintiffs are entitled to the statutory
                                                                                          3
                                                                                              remedies provided pursuant to A.R.S. § 23-355.
                                                                                          4
                                                                                          5                       CONCLUSION AND PRAYER FOR RELIEF

                                                                                          6          WHEREFORE, Plaintiffs pray:
                                                                                          7
                                                                                                     A.     For the Court to declare and find that the Defendants committed the
                                                                                          8
                                                                                                            following acts:
                                                                                          9
                                                                                         10                 i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11                    failing to pay minimum wages;
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                                            ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                                                                         13
                                                                                                               206, by failing to pay minimum wages;
                                                                                         14
                                                                                         15                 iii. violated minimum wage provisions of the Arizona Minimum Wage

                                                                                         16                    Statute, by failing to pay minimum wages;
                                                                                         17
                                                                                                            iv. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                         18
                                                                                                               Wage Statute, by failing to pay minimum wages;
                                                                                         19
                                                                                         20                 v. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by

                                                                                         21                    failing to pay overtime;
                                                                                         22
                                                                                                            vi. willfully violated overtime wage provisions of the FLSA, 29 U.S.C. §
                                                                                         23
                                                                                                               207, by failing to pay overtime;
                                                                                         24
                                                                                         25                 vii. willfully violated the Arizona Wage Statute by failing to timely pay all

                                                                                         26                    wages due to Plaintiffs;
                                                                                         27
                                                                                                     B.     For the Court to award compensatory damages, including liquidated or
                                                                                         28
                                                                                                            double damages, and / or treble damages, to be determined at trial;
                                                                                              Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 13 of 15



                                                                                          1      C.     For the Court to award interest on all wage compensation due accruing from
                                                                                          2
                                                                                                        the date such amounts were due under all causes of action set forth herein;
                                                                                          3
                                                                                                 D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                          4
                                                                                          5             declaratory relief as the Court deems just and proper;

                                                                                          6      E.     For the Court to award Plaintiffs reasonable attorneys' fees and costs pursuant
                                                                                          7
                                                                                                        to 29 U.S.C. § 216(b) and all other causes of action set forth herein;
                                                                                          8
                                                                                                 F.     Any other remedies or judgments deemed just and equitable by this Court
                                                                                          9
                                                                                         10                                    JURY DEMAND
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11      Plaintiffs hereby demand a trial by jury of all issues so triable.
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                         12
                                                                                         13
                                                                                                               RESPECTFULLY SUBMITTED July 12, 2021.
                                                                                         14
                                                                                         15                                          ZOLDAN LAW GROUP, PLLC

                                                                                         16                                     By: /s/ Jason Barrat
                                                                                                                                     14500 N. Northsight Blvd, Suite 133
                                                                                         17
                                                                                                                                     Scottsdale, AZ 85260
                                                                                         18                                          Attorneys for Plaintiffs
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                                Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 14 of 15



                                                                                          1                                      VERIFICATION
                                                                                          2
                                                                                                     Plaintiffs Johnathan Garcia and Brian Garcia declare under penalty of perjury that
                                                                                          3
                                                                                              they have read the foregoing Verified Complaint and are familiar with the contents thereof.
                                                                                          4
                                                                                          5   The matters asserted therein are true and based on their personal knowledge, except as to

                                                                                          6   those matters stated upon information and belief, and as to those matters, they believe them
                                                                                          7
                                                                                              to be true.
                                                                                          8
                                                                                          9
                                                                                         10
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11                                             _______________________
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                                                                        Johnathan Garcia
                                                                                         12
                                                                                         13
                                                                                         14                                             _______________________
                                                                                         15                                             Brian Garcia

                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                                Case 2:21-cv-01214-JJT Document 1 Filed 07/12/21 Page 15 of 15



                                                                                          1                                      VERIFICATION
                                                                                          2
                                                                                                     Plaintiffs Johnathan Garcia and Brian Garcia declare under penalty of perjury that
                                                                                          3
                                                                                              they have read the foregoing Verified Complaint and are familiar with the contents thereof.
                                                                                          4
                                                                                          5   The matters asserted therein are true and based on their personal knowledge, except as to

                                                                                          6   those matters stated upon information and belief, and as to those matters, they believe them
                                                                                          7
                                                                                              to be true.
                                                                                          8
                                                                                          9
                                                                                         10
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 133 Scottsdale, Arizona 85260




                                                                                         11                                             _______________________
                             Tel & Fax: 480.442.3410 – mzoldan@zoldangroup.com




                                                                                                                                        Johnathan Garcia
                                                                                         12
                                                                                         13
                                                                                         14                                             _______________________
                                                                                         15                                             Brian Garcia

                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
